I am unable to concur with the majority of the court in their opinion filed in this case. In my opinion ¶¶ 4 and 5 of § 7, chapter 198, Session Laws of 1925 do not amend chapter 213 of the Session Laws of 1919, but are supplemental thereto, and the legislature intended that ¶¶ 4 and 5 of § 7, chapter 198, of the Session Laws of 1925 should supplement and provide for a notice to the taxpayer, which the Law of 1919 failed to provide for.
Paragraphs 2, 3, 4, and 5 of the syllabus do not apply to this case. It is conceded that the legislature by a majority vote cannot amend a law that has been referred to the people and sustained, except by a two-thirds vote of both houses. In view of the fact that ¶¶ 4 and 5 of § 7 of the Session Laws of 1925 do not amend the 1919 Law, but merely supplement it, there is no occasion for invoking the law announced by the majority of the court in ¶¶ 2, 3, 4 and 5 of the syllabus.